Order issued October 23, 2015




                                            In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                    No. 05-15-00671-CV

                IN THE INTEREST OF N.B., D.B., AND J.B., CHILDREN

                     On Appeal from the 304th Judicial District Court
                                  Dallas County, Texas
                         Trial Court Cause No. JD-13-01362-W

                                          ORDER
                      Before Justices Francis, Lang-Miers, and Whitehill

       Based on the Court’s opinion of this date, we GRANT the July 30, 2015 motion of Frank

Adler for leave to withdraw as Mother’s appointed counsel on appeal. We DIRECT the Clerk

of the Court to remove Frank Adler as counsel of record for Mother. We DIRECT the Clerk of

the Court to send a copy of this order and all future correspondence to Helena Marie McCartney,

4309 Gaston Avenue, #203, Dallas, Texas 75246.


                                                     /s/   BILL WHITEHILL
                                                           JUSTICE